MEMORANDUM ****
Calvin W. Barker appeals the district court’s summary judgment affirming the Commissioner of Social Security’s decision denying him benefits under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 401-33, 1381-83L We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo a district court’s order upholding the Commissioner’s denial of benefits. See Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir.1998). We must uphold the Commissioner’s decision if it is supported by substantial evidence and if it is free of legal error. See id.
Substantial evidence supported the Administrative Law Judge’s (“ALJ”) conclusion that only appellant’s diabetes and elbow injury were severe impairments. See Sanchez v. Sec’y, 812 F.2d 509, 511 (9th Cir.1987). At the time of the hearing before the ALJ, the evidence did not support a conclusion that appellant’s 1997 back strain or his diagnoses of hemachromatosis and hepatitis C constituted severe impairments. See id. at 511-12.
Further, although the purpose for which a medical report is obtained is not by itself a legitimate basis for rejecting it, other evidence undermined the credibility of Dr. Tempkin’s report. See Reddick v. Chater, 157 F.3d 715, 726 (9th Cir.1998). Accordingly, substantial evidence supported the *417ALJ’s reliance on the opinions of the non-examining consultant rather than on that of Dr. Tempkin. See Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir.1995) (stating that a non-examining physician’s opinion may comprise substantial evidence when supported by other record evidence). Also, the ALJ properly considered and stated his reasons for discounting appellant’s subjective complaints. See Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir. 1991).
Accordingly, substantial evidence supported the ALJ’s conclusion that appellant was not disabled. See Sanchez, 812 F.2d at 511.
AFFIRMED.

 disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.